                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

MIKE HOLLOWAY,                              )
                                            )
            Plaintiff,                      )
                                            )
      vs.                                   )         Case No. 4:19 CV 320 RWS
                                            )
UNION PACIFIC RAILROAD                      )
CO.,                                        )
                                            )
            Defendant.                      )

                MEMORANDUM AND ORDER TO SHOW CAUSE

      This matter is before the Court on defendant’s motion to dismiss. Defendant

contends that plaintiff’s claim is time barred. In opposition to dismissal, plaintiff

argues that “the pattern and practice [of disability discrimination] to which

[plaintiff] refers is the subject of a class action” in Nebraska and that the

“purported class therefore includes Holloway.” [Doc. 19 at 3]. It appearing that

the class in Harris v. Union Pac. R.R. Co., Case No. 8: 16 CV 831, 2019 WL

460388, at *8-*9 (D. Neb. Feb. 5, 2019), has been certified, and given plaintiff’s

allegation that he is a member of the Harris class,

      IT IS HEREBY ORDERED that plaintiff shall show cause in writing

within five days of the date of this Memorandum and Order why this action

should not either be dismissed or transferred to the District of Nebraska due

to plaintiff’s allegation that he is a class member in the case styled Harris v.
Union Pac. R.R. Co., Case No. 8: 16 CV 831, 2019 WL 460388, at *8-*9 (D.

Neb. Feb. 5, 2019). Failure to file a timely response will result in this case

being dismissed without prejudice without further notice by the Court.




                                      _______________________________
                                      RODNEY W. SIPPEL
                                      UNITED STATES DISTRICT JUDGE
Dated this 24th day of April, 2019.




                                         2
